DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,319,782 to Nakabayashi (hereinafter Nakabayashi) in view of US PG Pub 2016/0358916 to Adusumilli et al (hereinafter Adusumilli).
Regarding Claim 1, Nakabayashi discloses a method for fabricating a semiconductor device, comprising: 
forming a gate structure (Fig. 2(a) 104) on a substrate; 
forming an epitaxial layer (107) adjacent to the gate structure; and 
forming a first cap layer (110, Fig. 2(c)) on the epitaxial layer, wherein a top surface of the first cap layer comprises a V-shape (see below) and a bottom surface of the first cap layer comprises a planar surface higher than a top surface of the substrate (Fig. 2(c)).

Nakabayashi does not disclose a v-shape top surface for cap layer 110.
Adusumilli discloses a capping layer (114, Fig. 2) on a source/drain feature (110), wherein a top surface of the first cap layer comprises a V-shape.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the recess formed in cap layer 110 of Nakabayashi to comprise a v-shape. A V-shaped recess would have been obvious for numerous reasons such as providing a natural etch stop based on the crystal boundaries (Adusumilli, [0036]) and/or increasing the surface area of the top surface of the cap layer for electrical connection to contacts (Asusumilli, [0045]).

Regarding Claim 2, the combination of Nakabayashi and Adusumilli makes obvious the method of claim 1, further comprising: 
forming a spacer adjacent to the gate structure (Fig. 1(b); and 
forming the epitaxial layer adjacent to the spacer (Fig. 1(c)).

Regarding Claim 3, the combination of Nakabayashi and Adusumilli makes obvious the method of Claim 1, wherein the epitaxial layer comprises a second cap layer (108, Fig. 2(a) and the first cap layer is on the second cap layer (Fig. 2(c)).

Regarding Claim 4, the combination of Nakabayashi and Adusumilli makes obvious the method of Claim 3, wherein a top surface of the second cap layer is higher than a top surface of the substrate (Fig. 2(c)). 

Regarding Claim 6, the combination of Nakabayashi and Adusumilli makes obvious  the method of Claim 3, wherein the first cap layer and the second cap layer comprise different materials (single-crystal silicon vs titanium silicide). 

Regarding Claim 7, the combination of Nakabayashi and Adusumilli makes obvious the method of Claim 3, wherein the epitaxial layer and the first cap layer comprise different materials (single-crystal silicon vs titanium silicide).

Regarding Claim 8, the combination of Nakabayashi and Adusumilli makes obvious the method of Claim 1, wherein a bottom surface of the first cap layer is higher than a top surface of the substrate (Fig. 2(c)).

Regarding Claim 9, the combination of Nakabayashi and Adusumilli makes obvious the method of Claim 1, wherein a top surface of the first cap layer is higher than half the height of the gate structure (Fig. 2(c)).

Regarding Claim 10. (currently amended): A semiconductor device, comprising: 
a gate structure (Fig. 2(a) 104) on a substrate; 
an epitaxial layer (107) adjacent to the gate structure; and 
a first cap layer (110, Fig. 2(c)) on the epitaxial layer, wherein a top surface of the first cap layer comprises a V-shape (see below) and a bottom surface of the first cap layer comprises a planar surface higher than a top surface of the substrate (Fig. 2(c)).

Nakabayashi does not disclose a v-shape top surface for cap layer 110.
Adusumilli discloses a capping layer (114, Fig. 2) on a source/drain feature (110), wherein a top surface of the first cap layer comprises a V-shape.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the recess formed in cap layer 110 of Nakabayashi to comprise a v-shape. A V-shaped recess would have been obvious for numerous reasons such as providing a natural etch stop based on the crystal boundaries (Adusumilli, [0036]) and/or increasing the surface area of the top surface of the cap layer for electrical connection to contacts (Asusumilli, [0045]).

Regarding Claim 11, the combination of Nakabayashi and Adusumilli makes obvious the semiconductor device of Claim 10, further comprising: 
a spacer (106, Fig. 1(b)) adjacent to the gate structure; and 
the epitaxial layer (107, Fig. 1(c)) adjacent to the spacer.

Regarding Claim 12, the combination of Nakabayashi and Adusumilli makes obvious the semiconductor device of Claim 10, wherein the epitaxial layer comprises a second cap layer (108, Fig. 2(b)), and the first cap layer is on the second cap layer (Fig. 2(c)).

Regarding Claim 13, the combination of Nakabayashi and Adusumilli makes obvious the semiconductor device of Claim 12, wherein a top surface of the second cap layer is higher than a top surface of the substrate (Fig. 2(c)).

Regarding Claim 15, the combination of Nakabayashi and Adusumilli makes obvious the semiconductor device of Claim 12, wherein the first cap layer and the second cap layer comprise different materials (single-crystal silicon vs titanium silicide).

Regarding Claim 16, the combination of Nakabayashi and Adusumilli makes obvious the semiconductor device of Claim 10, wherein the epitaxial layer and the first cap layer comprise different materials (single-crystal silicon vs titanium silicide).

Regarding Claim 17, the combination of Nakabayashi and Adusumilli makes obvious the semiconductor device of Claim 10, wherein a bottom surface of the first cap layer is higher than a top surface of the substrate (Fig. 2(c)).

Regarding Claim 18, the combination of Nakabayashi and Adusumilli makes obvious the semiconductor device of Claim 10, wherein a top surface of the first cap layer is higher than half the height of the gate structure (Fig. 2(c)).


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakabayashi and Adusumilli as applied to Claims 3 and 12 above, and further in view of US PG Pub 2013/0240990 to Yin et al (hereinafter Yin).
Regarding Claims 5 and 14, the combination of Nakabayashi and Adusumilli makes obvious the method of Claim 3 and semiconductor device of Claim 12 but do not disclose wherein a bottom surface of the second cap layer is even with a top surface of substrate.
Yin discloses a cap layer (251, Fig. 9) formed on a source/drain epitaxial feature (110) wherein a bottom surface of the cap layer is even with a top surface of the substrate (Fig. 9).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the semiconductor device of Nakabayashi such that the second cap layer is even with a top surface of the substrate. To have the second cap layer on the top surface of the substrate, the epitaxial layer would need to be formed in a recess in the substrate. Forming source/drain epitaxial layers in a recess of the substrate was known in the art, prior to the invention, to allow for stressing of the channel region, thereby increasing charge mobility. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818